 MARQUIS ELEVATOR COMPANY, INC.461Marquis Elevator Company, Inc.andInternationalUnion of ElevatorConstructors, Local Union 31.Case 23-CA-5078April 21, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn September 26, 1974, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.We adopt the Administrative Law Judge's findingsthat Respondent violated Section 8(a)(5) and (1) of theAct by withdrawing on April 20, 1974, its recognitionof Local Union 31 of the International Union of Eleva-tor Constructors as the collective-bargaining represen-tative of Respondent's elevator constructor mechanicsand helpers, all of whom were members of the Union.We further find that Respondent violated Section8(a)(5) and (1) by refusing to bargain thereafter, and byunilaterally changing the existing terms and conditionsof employment by instituting its own wage guidelinesand discontinuing payments to the various employeetrust funds.We also adopt the Administrative LawJudge's finding that Respondent violated Section8(a)(3) by constructively discharging employees Fosterand Sobolik by unlawfully and knowingly creating con-ditions that made it impossible for them to maintaintheir union membership and continue to work for theRespondent.We further agree that Respondent vi-olated Section 8(a)(3) of the Act by discharging em-ployees Loving and Derr. However, while the Adminis-trativeLawJudgefoundthatRespondentconstructively discharged these two employees, we findthat by not recalling them after March 25, 1974, theirdischarges were actual discharges and not constructivedischarges.The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.We disagree with and therefore do not adopt theAdministrative Law Judge's finding that employeeKilsby was the subject of a constructive discharge whenhe quit the Respondent's employ in February 1974.Employee Kilsby's tenure with the Respondent com-menced in November 1973 and continued through Feb-ruary 20, 1974, the date of his resignation. Kilsby testi-fied that in the midst of a conversation in December1973 concerning the mileage Kilsby was charging Re-spondent, Respondent's president, Bob Marquis, stated"looks like I'm going to have to go `rat.' "I Kilsbyreplied that in that case he would have to quit. Towardthe end of January 1974 a similar conversation wasrepeated between Respondent and Kilsby. When ques-tioned about his resignation on February 20, Kilsbytestified that if he continued working for the Respond-ent he could see he "was going to get in bad with theLocal."Kilsby explained that Bob Marquis oftenworked with tools, a violation of the standard agree-ment, and on at least one occasion sought Kilsby'sassistance to enable him to perform such work.The Administrative Law Judge found that Kilsby'sresignation was the direct result of the Respondent'sconduct during the months prior to its total repudia-tion of Local Union 31 and, therefore, a constructivedischarge in violation of Section 8(a)(3).We find that, while Foster and Sobolik's resignationswere the direct result of the Respondent's unfair laborpractices on April 20 and thereafter, Kilsby's departure2 months earlier on February 20 was premature andcannot be attributed to Respondent's subsequent un-lawful actions. Until April 20 Respondent took no ac-tion other than revealing its hostile attitude toward therecognized bargaining agent in infrequent and briefconversations with.a few employees. While resigning inthe face of the unlawful withdrawl of union recognitionand termination of existing union benefits and member-ship is one thing, quitting in anticipation that such maytake place later on is an entirely different matter.Therefore, we find that in the case of employee Kilsbythere is no constructive discharge and therefore no8(a)(3) violation.We find it unnecessary to determine whether Re-spondent engaged in individual bargaining with em-ployeesMorrison and Foster in violation of Section8(a)(5) and (1) of the Act, since the bargaining orderbeing issued to remedy the other violations of Section8(a)(5) and (1) of the Act necessarily includes a prohi-bition against the bargaining with individual em-ployees.We also find the General Counsel's exception con-cerning backpay is meritorious and will include in ourOrder a provision calling for the payment to all em-ployees sums of money equal to the amounts they nor-2The term "rat" in these circumstances means to go nonunion.217 NLRB No. 78 462DECISIONSOF NATIONALLABOR RELATIONS BOARDmally would haveearned underthe terms of the July1972 industrywidecontract.This backpayshould alsoinclude thepayment ofinterestat 6 percentper annumto be computedin the mannerset forth inIsis Plumbing& Heating Co.,138 NLRB 716 (1962).Amended RemedyDelete from the second paragraph,line 7,the name"Kilsby."AMENDED CONCLUSIONS OF LAW1.Delete present paragraph 7 and substitute the fol-lowing:"7. Since April 20, 1974, the Respondent has vi-olated Section 8(a)(5) and (1) of the Act by refusing tobargain collectively with the Union and on April 20,1974, by withdrawing recognition from the Union andthereafter changing wages and employee benefits andother terms and conditions of employment."2.Delete from paragraph 8 the word "construc-tively"and the name"Paul W.Kilsby."ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge as modified below andhereby orders that Respondent,Marquis ElevatorCompany, Inc., Houston, Texas, its officers, agents,successors,and assigns,shall take the action set forthin the said recommended Order,as so modified:1.Delete paragraph 1(d) in its entirety and reletterthe remaining paragraphs accordingly.2.Delete from paragraph 2(d) the name "Paul W.Kilsby."3.Add the following as paragraph 2(e) and reletterthe subsequent paragraphs accordingly:"(e)Make whole all its employees for any loss ofwages and other benefits that they may have sufferedas a result of Respondent's unlawful refusal to bar-gain."4. Substitute the attached notice for that of the Ad-ministrative Law Judge.MEMBER JENKINS,concurring and dissenting in part:I agree with my colleagues in all respects except forthe failure to find, as did the Administrative LawJudge, that the Respondent constructively dischargedemployee Kilsby. In brief, we agree that by withdraw-ing recognition from Local Union 31 and repudiatingits bargaining agreementon April 20, 1974, the Re-spondent created a situationwhichmade it impossiblefor employees Foster and Sobolik to retain their unionmembership and remain in the Respondent's employ.But Ifind no difference between the Hobson's choicepresented these employees and that which confrontedKilsby.The record shows that Kilsby was longstandingunion member of some 15 years and, according to hiscredited testimony, quit his previous employer to jointhe Respondent in late 1973 because he had known theRespondent's president,Bob Marquis,a former unionmember, for some time and thought that his new job"would be a good opportunity for me to better myself."Of course, at that time the Respondent was ostensiblyadhering to its bargaining agreement.However,Kilsbynoticed on numerous occasions that Marquis wasworking with his tools in open violation of that agree-ment. Kilsby further testified that when these clearinfractionswere brought to Marquis'attention he,Marquis, would quit. Moreover, Marquis, troubled byother restrictions imposed by the contract,twice, inDecemberand againin early February, told Kilsby thathe was going to "rat," and asked Kilsby what he woulddo if the Respondent went to an open-shop policy. Oneach occasion, Kilsby said he would have to resign.Other employees were similarly approached by Mar-quis. Furthermore, as the Administrative Law Judgefound,Marquis, as early as January,disclosed his plansto break with the Union and go to an open shop andunlawfully attempted to enlist employees Morrison andFoster in his scheme.For Kilsby, matters came to a head shortly after hissecond conversation with Marquis about going "rat."Thus, later in February Marquis twice asked Kilsby towork with him after hours in derogation of the con-tract.Kilsby begged off the first time, explaining thathe had a prior commitment.However,on the secondoccasion Kilsby simply replied that he "just couldn't doit," and quit on February 20, explaining that there hadbeen a"buildup of a number of things" and he was"going to get in badwith the Local."My colleagues question neither Kilsby's reasons forleaving an otherwise desirable job nor the foregoingcircumstances which impelled his decision.Nonethe-less, they conclude that his action was"premature" inview of the fact that the Respondent did not formallysever its relations with the Union until April 20. Thisreasoning is both unpersuasive and unresponsive for itoverlooks not only the course of unlawful conduct,beginning in January,of which the April repudiationwas only the final act, but also the specific circum-stances which led to Kilsby'sdischarge,as set outabove. MARQUIS ELEVATOR COMPANY, INC."463APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE-NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form,join,or help unionsTo act together for collective bargaining orother mutual aid or protection -To refuse to do any or all of these things.WE WILL NOT refuse to give effect to and to com-ply fully with the Standard Agreement of July 8,1972,with respect to the employees in the appro-priate unit represented by the International Unionof Elevator Constructors, Local Union 31. Theappropriate unit is:All elevator constructor mechanics and helpersemployed by the Company,excluding officeclericals,guards,watchmen and supervisorswithin the meaning of the Act.WE WILL revoke and cease to give effect to thechanges we unilaterally instituted, except in suchparticulars as Local Union 31 may request that aparticular change not be revoked.WE WILLrestore and place in effect all termsand conditions of the aforesaid contract.WE WILLmake all payments to the pension, wel-fare, and educational funds on behalf of those em-ployees in the unit for whom we previously madecontributions,and for whom such contributionswould have continued had we fully complied withour contract of July 8, 1972.WE WILLmake whole all our employees forwages they would have earned if we had fullycomplied with our contract of July 8, 1972.WE WILL,upon request,recognize and bargaincollectively with Local 31 as the representative ofthe employees in the aforesaid unit,with respect toratesof pay,wages,hours of work, and otherterms and conditions of employment.WE WILLin all respects comply with the con-tract of July 8, 1972, according to its tenor andlegal effect.WE WILL offer Donald E.Derr, John B. Loving,Paul Foster, and Roger J. Sobolik their old jobsback,if the same exist,or, if not,substantiallyequivalent jobs,without prejudice to their se-niority or other rights and privileges and make eachof them whole for any wages lost by reason of ourfailure to comply with our contractof July 8, 1972,with Local Union 31,together with 6-percent in-terest.WE WILL NOTunlawfully discharge employees orotherwise discriminate against them because theyare union members.WE WILL NOTdo anything to interfere with ouremployees in the exercise of the aforementionedrights.WE WILL NOTtell our employees in the aforesaidunit that we have no work for them unless theyagree to work under conditions we unilaterallyimpose,instead of the conditions provided in aunion contractby which weare bound.MARQUIS ELEVATOR COMPANY, INCDECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: This casewas heard on August 8 and 9, 1974,inHouston, Texas,pursuant to a charge duly filed and served,' and a complaintissued on June14, 1974.The complaint presents questions asto whether the Respondent violated Section 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended(hereincalledAct).In its answer,duly filed,theRespondentconceded certain facts with respect to its business operations,but it denied all allegations that it had committed any unfairlabor practices.At the trial all parties were represented by counsel andwere given full opportunity to examine and cross-examinewitnesses,and to file briefs.A motion to dismiss, made by theRespondent at the close of the trial,is disposed of as appearshereinafter in this Decision.On September3, 1974,briefswere received from all parties. Upon the entire record in thecase and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation with its principalofficeand place of business at Houston,Texas. At all timesmaterial herein,it has been engaged in elevator constructionand maintenance.During its fiscalyearpreceding issuance ofthe complaint, the Respondent purchased goods and materi-als valued in excessof $50,000 from points outside of Texasand during the sameperiod itpurchased goods and materialsvalued in excess of $50,000 from firmswhichin turn pur-chased such goods and materials from points located outsidethe Stateof Texas. Uponthe foregoing facts, which the Re-spondent concedes,I findthatMarquis ElevatorCompany,Inc., is engaged in commerce within the meaningof the Act.Siemons Mailing Service,122 NLRB81, 84-86 (1958).IThe chargewas filed onApril 29, 1974 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE LABOR ORGANIZATION INVOLVEDInternationalUnion of Elevator Constructors, LocalUnion 31 (herein Union, or Local 31), is a labor organizationwithin the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA."BackgroundBob G. Marquis is the president and principal owner of theCompany. His wife, Gerry F. Marquis, is the vice president.President Marquis was a member of Local 31 from June 1955until September 1968, when he established the RespondentCompany and went into business for himself.He thereupontook out a nonworking card and withdrew from Local 31. Hetestified that shortly thereafter he signed a collective-bargain-ing agreement with the Union,wherein the latter was recog-nized as the exclusive representative of all the Respondent'selevator constructor mechanics and helpers.For some time the industrywide representative for theelevator manufacturers was the National Elevator Manufac-turing Industry, Inc. (herein NEMI). Sometime before 1972the NEMI was succeeded by the National Elevator Industry,Inc. (herein NEII). In 1967, NEMI signed a nationwide con-tract (herein known as a standard agreement) with Local 31which was to run until March 23, 1972. The Respondent wasnot a member of the NEMI, but in the fall of 1968, and atthe time he organized the Company, Marquis signed whatwas known as an interim agreement whereby the Respondent,as an independent, adopted the terms of, the industrywidecontract which the NEMI had negotiated the preceding year.On April 4, 1972, Marquis and Local 31 signed anotherinterim agreement whereby they agreed to continue in effectthe terms and conditions of the 1967-72 standard agreement.The interim agreement provided that it would terminate as ofthe time the then NEII and the Union entered into a newstandard agreement.B.The FactsThe NEII and the Union signed a new contract on July 8,1972, to be effective until July 8, 1977. For reasons unex-plained by the record, Marquis and the Union never signedan instrumentformally adopting for themselves the new con-tract for the industry, as they had in prior years. Neverthe-less,Marquis testified at the hearing that in the period fromJuly 1972 to April 1974, the Company observed the termsand conditionsof thenew standard agreement"as close aspossible." According to Marquis, "I had every intention ofkeeping our relations with the Union good and [to] workunder the standard agreement."'The standard agreement required that each month the em-ployer make contributions to various joint trust funds estab-lished by the contract. These included contributions to awelfare plan,' a pension plan, and an educational fund. Thecontract 'required the employer to make monthly contribu-tions to each of the plans, the amount to be based on thenumber' of hours worked that month by all elevator mechaii-2The quotations in this paragraph are from Marquis'testimony.3This provided life insurance,sickness and accident benefits, and hospi-talization insuranceics and helpers in its employ. The contract further requiredthat the employer withhold a fixed amount from the pay ofeach of his employees and that the total be forwarded to thetrustee at the end of each month. Finally, the contract pro-vided that the employeralonemake contributions to theeducational fund on the basis of the number of hours workedby its elevator mechanics and helpers during the precedingmonth. Each month from 1972 to and including April 1974,and in strict conformity with the standard agreement, theCompany regularly submitted its share of the prescribedamounts for the foregoing plans, as well as the amounts itwithheld from the wages of its employees, to the First Penn-sylvania Bank, Philadelphia,Pennsylvania,administrator ofthe funds. Likewise during the same period and until thelatter part of April 1974 the Company paid its employeespursuant to the wage scale set forth in the contract.Marquis testified that from March 1972 and until April 20,1974, he was in frequent contact with representatives of Local31, just as he had been at all times previous thereto. Theserepresentatives included Jack Seibert, business manager forthe Union, and J. D. Peoples, regional director and vicepresident of the International Union, as well as those whomaintained the Union's hiring hall. According to Marquis,from the time he started in business for himself in 1968 anduntil April 20, 1974, he used union personnel exclusively andsecured all of his personnel through the union hiring hall. Inconformity with the Union and industry practice, Marquishad a wall plaque at his office that the Union had suppliedand which signified that he was a union employer and ad-hered to the terms of the industrywide agreement. He re-ceived it initially in 1968 when he signed his first agreementwith the Union. On April 20, 1974, Marquis had a telephoneconversation with Peoples in which he explained at greatlength the many problems he had had with the Union andwith Business Manager Seibert. Peoples credibly testified thaton this occasion Marquis told him that he had had enoughof working with Local 31, that thereafter he was going towork nonunion and that he would mail the "charter"' backto the Union. Marquis denied that he told Peoples that he wasgoing to go nonunion. On the other hand, Marquis acknowl-edged that during the course of their discussion Peoples askedhim, "You don't want to work under the standard agree-ment?" and that he responded, "Exactly." Marquis alsoconceded that he told Peoples at this time that he wouldreturn the "charter," or wall plaque, to the Union.Subsequent to April 20, 1974, the Respondent made noeffort to adhere to the provisions of the standard agreement.It discontinued making payments to any of the employeebenefit plans established by that contract and thereafter theRespondent set its own wage rates and terms and conditionsof employment.The standard agreement, in effect from 1972 to 1977, hadnumerousrules on work jurisdiction. These were designed toprotect the work of employees in the unit and forbade,interalia,the employer from performing any unit work himself.Nevertheless,on several occasions duringthe period 1973 to1974,Marquis engaged in this practice. When this was re-ported to the Union by the employees,BusinessAgent Seibertcharged Marquis with having violated the contract and in-4 The term in quotation is from Peoples' testimony MARQUIS ELEVATOR COMPANY, INC.listed that, pursuant to the agreement, those employees whomight have done the work would have to be paid for theamount of time they would have spent in performing the samejob.When confronted with the Union's allegations that hehad engaged in such violations of the standard agreement,Marquis acquiesced and paid the penalty which the Unionimposed for his alleged transgression of the collective-bar-gaming agreement. The last of theseinstances, involving em-ployees John Loving and Donald Derr, occurred in March1974.It appears that from July 1972 until April 1974 the Re-spondent continued to recognize the Union as the representa-tive of its employees and to bargain with it about their griev-ances and complaints in the same fashion as it had doneduring the years prior to 1972 Not only did the Respondentsecure all of its personnel through the union hiring hall,Marquis consistently required all its employees to be mem-bers of the Union in good standing. In the summer of 1973Marquis wanted to employ Ernest E. Morrison, a mechanicwhom he had known a long time and whom he knew to bea skilled worker.Morrison, however, had had difficultieswith the Union because he had worked during a strike andas a result had been fined $2,000 by Local 31. Marquis cau-tioned him that before starting to work he would have to becleared by the Union. Marquis testified that he talked withSeibert himself before hiring Morrison in order to be sure thatMorrison was "clear"5 and could get a card. Marquis testi-fied that from 1972 to April 20, 1974, he continued to havecontactwith Seibert in his official capacityas businessmanagerofLocal 31, through telephone calls andotherwise.'Marquis further testified, however, that by April1974 his relations with Seibert deteriorated to the point where"Our conversations led almost to fist fights."7 According toMarquis, because of the difficulties he had in exchangingviews with Seibert, on April 20 he telephoned J. D. Peoples,vice president of the International Union, to secure his assist-ance.Marquis went on to testify that this occasion was "notthe first time I have asked for his [Peoples'] assistance."8 Atthis time, Peoples declined to become embroiled in the dis-pute and told Marquis that he felt the Company's problemswith Seibert should be settled at the local union level ratherthan by getting the International Union involved. As foundearlier,at that point Marquis thereupon announced to Peo-ples that the Company henceforth would operate a nonunionshop and that he would return the Union's "charter."5The quotation is from Marquis' testimony.6As to whether, during that period, he was in contact with the businessagent via the telephone,in responseto the following question, Marquis gavethe answer which appears belowQ. Did you have telephone calls')A Right, I did. He was well aware that. . we had plenty of work,and I think everyone in the Local, especially Jack [Seibert], knew thatwe needed men with more experience to help us out. So, I am sure therewere several occasions when we talked about this.rThe quotation is from Marquis' testimony.8The quotations in this paragraph are from Marquis' testimony465C. The AllegedViolationsof Section8(a)(5); Findings andConclusions in Connection Therewith1.The appropriate unitThe original standard agreement, which covered the periodfrom 1968 to 1972, established a unit made up of the Respon-dent's elevator constructormechanics and helpers. Thestandard agreement for the period from 1972 to 1977 con-tained this same unit description. This grouping defines anhomogenous unit of craft employees. Consequently, it is nowfound that all elevator constructor mechanics and helpersemployed by the Respondent, excluding office clericals,guards, watchmen and supervisors within the meaning of theAct, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.2.Themajority issueMarquis testified that from 1972 to April 1974 he usedunion personnel exclusively, as he had in all prior years thathe had beenin business.From January 1 to April 20, 1974,the Respondent had a total of 10 employees engaged at onetime or another, the number at work on any given day vary-ing from 3 to 5. The entire complement on the Respondent'swork force during this period was made up of employeesJamesA. Beard, Jr., Donald E. Derr, Paul Foster, Paul W.Kilsby, John B. Loving, Leonard L. McKee, Ernest E. Morri-son, Albert W. Stubblefield, Jr., Roger J. Sobolik, and LarryD.Wakefield.'BillBaichtal, a member of the executiveboard of Local 31, testified, credibly and without contradic-tion, that all of the foregoing were union members in goodstanding at thattime.In the light of the foregoing facts, it isnow found that on April 20, 1974, and atall timesmaterial,the Union had a majority in the appropriate unit.3.The contract issueThe Respondent contends that subsequent to the expira-tion of the interim agreement on July 8, 1972, it was underno binding contractual obligation to the Union. Nevertheless,it is evident that until April 20, 1974, the Respondent con-tinued to recognize .the Union as the representative of itsemployees and to bargain withBusinessManager Seibert andVice President Peoples. Further, although the parties did notexecute any document that would constitute a formal adop-tion of the new standard agreement it is apparent that theparties' course of conduct from July 1972 and until April 20,1974, constituted an adoption of that contract. Throughoutthe period in question, the Respondent Contributed to thetrust funds established by the standardagreement. It adheredto the wage provisions and to all other terms and conditionsof that agreement. When Marquis violated the contract byworking with tools himself, he paid the penalty assessedagainsthim by the Union for this breach. Until April 20,1974, and at all 'times prior thereto, the Respondent con-tinued to hire all its personnel through the Union, it discussedgrievances with Business Manager Seibert and International9 This finding is based upon the monthly reports which the Respondentsubmitted to the' First Pennsylvania Bank for the period from Januarythrough April 1974, as well as the testimony of the employees themselves. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDVice President Peoples, and, according to Marquis, duringthat period' he never refused to discuss complaints or othermatters with the Union. Notwithstanding the present conten-tion of the Respondent, maintained at the trial and in its brief,that in April 1974 no contract was in existence, it is evidentthat on April 20 Marquis himself felt that the Company wasthen bound by the standard agreement. There is no otherexplanation for his conduct on that date when he telephonedPeoples, the Union's International Representative, to tell himthat he was severing all relations with the Union, that hence-forward he was going to work as a nonunion employer andthat he would return to the Union its wall plaque which hehad had since 1968.The Board has held, in deciding whether an employer anda union have agreed upon a contract, that it is not bound bythe technical rules of contract law.Lozano Enterprises v.N.L.R.B.,327 F.2d 814 (C.A. 9, 1964). InJohn Wiley & Sonsv.Livingston,376 U.S. 543, 550 (1964), the Supreme Courtheld that a collective-bargaining agreement is not governedby the same common law concepts which govern privatecontracts, nor is it an ordinary agreement comparable to onefor the purchase of goods and services. Cf.Operating Engi-neers v. Flair Builders, Inc.,406 U.S. 487 (1972). Here, as inManor Research, Inc.,165 NLRB 909 (1967), the continuedutilization of the welfare, pension, and educational funds, theuse of the Union as the source of employees and for thesettlement of grievances, "demonstrate the existence of a con-tinuing relationship between the Respondent and the Union."In Marquis' own words, he adhered to the standard agree-ment for 1972 to 1977 "as close as possible." Of the periodsubsequent to the effective date of the foregoing contractMarquis further testified, "I had every intention of keepingour relations with the Union good and [to] work under thestandard agreement." In pursuing this policy, Marquis con-tributed to the trust funds established by that contract andpaid the wage scale established therein. At the same time heutilized the provisions of the agreement in securing new em-ployees through the union hall.On the basis of the above findings, it is now found that bythis course of conduct the Respondent adopted the currentstandard agreement and until April 20, 1974, abided by it,except for those occasions when Marquis worked with histools and was charged by the Union with a breach of itsterms. Even then, however, Marquis acquiesed in the penaltywhich the Union imposed on him for violating the provisionsof that contract. As the result of its adoption of the currentstandard agreement and the fact that at no time prior to April20, 1974, did the Respondent give the Union any notice thatitdid not consider itself bound by that agreement, the Re-spondent is estopped from now making a claim to the con-trary.Homer Gale and Howard Gale, co-partners, d/b/aAmerican Sign & Neon Company,176NLRB 1049,1051-52 (1969). On the facts present here, Marquis wasbound to the terms of the current standard agreement.John-son Electric Company, Inc.,196 NLRB 637, 643-644 (1972),enfd. 472 F.2d 161 (C.A. 6, 1973);John E. Holkko, d/b/aLifetime Shingle Company,203 NLRB 688 (1972). More-over, under Section 8(d) of the Act he had no right to repudi-ate it without notice as he sought to do on April -.20,1974.10 By his declaration to Peoples, on the latter date, tothe effect that the Respondent was going to go nonunion andby his declaration to the union representative that he wassending the Union's charter, back to it, Marquis withdrew therecognition that, until then, and pursuant to the Act, theRespondent had accorded the employees' bargaining agent.By Marquis' action then, and by the Respondent's continuingrefusal thereafter to recognize and bargain with the Union,the Respondent violated, and is continuing to violate, Section8(a)(5) and (1).Moreover, by its action in rescinding thestandard agreement, discontinuing all payments to the em-ployee benefit plans provided by that contract, and thereafterunilaterally establishing its own wage rates and other termsand conditions of employment, the Respondent further vi-olated Section 8(a)(5) and (1) of the Act.Lozano Enterprisesv.N.L.R.B., supraat 818-819;Lifetime-Shingle Company,supra; Johnson Electric Company, Inc., supra.D. The AllegedIndividual Bargaining by Marquis;Findingsand Conclusions in Connection TherewithThere is'substantial evidence in the record that for a periodof several months prior to April 1974, Marquis engaged innumerous conversations with his employees on the subject ofthe Respondent's becoming a nonunion employer. Severalemployees credibly testified on this matter. Marquis did notdeny their testimony when, he subsequently took the stand.Employee Ernest E. Morrison credibly testified as follows:On two occasions during the latter part of 1973 and while hewas at work in the shop, Marquis asked'him if he thought theCompany "could make it as a nonunion" employer. On thelatter occasion, which took place in November, Marquisasked Morrison if he would go with him when this changewas made. Morrison declined to encourage these plans withthe statement "I had money invested in my [union] card[and] I didn't want to give it up." In January 1974 Marquisagain brought up the subject and in this instance he proposedtoMorrison that the latter head a nonunion branch of theCompany so that Marquis could more easily compete withthe open shop contractors. As Marquis described it to Morri-son, the existing business and the proposed open shop'branchwould "in effect, beset up on paper as two separate compa-10 Sec. 8(d) provides, in relevant part..where there is in effect a collective-bargaining contract coveringemployees in an industry affecting commerce, the duty to bargain col-lectively shall also mean that no party to such contract shall terminateor modify such contract, unless the party desiring such termination ormodification-(1) serves awritten notice upon the other party to the contract ofthe proposed termination or modification sixty days prior to theexpiration date thereof, or in the event such contract contains noexpiration date, sixty days prior to the time it is proposed to makesuch termination or modification,(2) offers to meet and confer with the other party for the purposeof negotiating a new contract or a contract containing the proposedmodifications,(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such notice of the existence of a dispute, and simul-taneously therewith notifies any State or Territorial agency estab-fished to mediate and conciliate disputes within the State or Territory)where the dispute occurred, provided no agreement has been reachedby that time; and(4) continues in full force and effect, without resorting to sti ike orlockout, all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expirationdate of such contract, whichever occurs later MARQUIS ELEVATOR-COMPANY, INC.nies."The next month,however, in another conversationwith Morrison,Marquis told him that he had abandoned allplans for establishing a separate nonunion branch of the Re-spondent and that instead he had decided to go nonunion allthe way with the existing Company.M[orrison again mani-fested his opposition to being a part of such plans because ofhis longstanding connections with-Local 31 and what hedescribed as the amount he had "invested"in his unioncard."Employee Paul Foster testified credibly and without con-tradiction about the following exchange with Marquis: Onabout April 16, Marquis visited him at the Veterans Hospitaljobsite.While there,Foster questioned him about rumorsthen current that the Company was going "nonunion."With-out answering directly,Marquis asked whether Foster wouldfavor such a move.When the employee replied in the nega-tive,Marquis told Foster that if the Company went nonunionhe could have all the privileges he wanted."You can hire theattorney of your choice and draw up all of the papers neces-sary. I will give you pension benefits,vacation,everythingyou've got with the Union,life insurance,plus if you everwant to leave me and go back [with] the Union I will pay anyfines [imposed by the Union]."Foster at first asked for timeto think about the matter,but that evening when he returnedto the shop he told Marquis that he could not accept his offer.Foster further told him that because of the way the Companywas breaking the union rules and planning to go nonunion hewould quit the next day. This would have been April 17. Onthat day, Marquis telephoned Foster to tell him that he haddecided to stay with the Union.Foster assured him that inthat event he would continue working.In fact, Foster workeduntil the end of that week.Over the weekend,however, Mar-quis telephoned him again,this time to tell Foster that he had,indeed,severed relations with Local 31. Foster then told him,"in that case, I will be in Monday and turn in my tools." Thefollowing morning Foster returned to the shop solely for thatpurpose and,after checking in his tools, left. 12Otheremployees testified to similar conversations withMarquis during the last 4 months before April 20,1974, whenthe Respondent's president announced to the Union that theCompany was severing all relations with Local 31. Theirtestimony was credible and undenied.According to employeePaulW.Kilsby,in the latter part of December 1973 andabout the first of February 1974 he had conversations withMarquis in which the Respondent's president stated that itappeared that the Company would have to go nonunion, or"rat," a colloquialism with the same intendment.In eachinstance Kilsby told him that in such an event he would haveto quit because working at a nonunion shop would cause theloss of all his union benefits. Employee Donald E. Derr testi-fied that on two occasions, once on about January 24, 1974,and again in mid-February, Marquis questioned him as towhether he would go nonunion if the Company did so. Ineach instance,Derr replied in the negative.Employee RogerSobolik testified that during the fall of 1973, while on a jobin Orange,Texas, Marquis questioned him as to whether he11The quotations in this paragraph are from Morrison's testimony whichwas credible and was neither contradicted nor denied by any witness for theRespondent.12 The quotations in this paragraph are from the testimony of Foster whichwas credible, undenied, and uncontradicted467would be in favor of going nonunion. Sobolik replied in thenegative with the explanation that he had been with theUnion too long to give up his card.The General Counsel alleged that the Respondent, in dero-gation of the Union as the employees' bargaining agent, hadengaged in individual bargaining with both Morrison andFoster. This allegation was amply supported by the evidenceas to Marquis' activities that is set forth above. By proposingtoMorrison that the employee could help him establish anonunion branch of the Company and by promising Fosterthat if he accepted Marquis' plan to have an open shop Fosterwould have better wages and more fringe benefits than theUnion could assure him, Marquis caused the Respondent toengage in further violations of Section 8(a)(5) and (1).ChaseManufacturing, Inc.,200 NLRB 886 (1972).13E.The Alleged Constructive Discharges; Findings and-Conclusions with Respect Thereto1.Foster, Sobolik, and KilsbyEarlier herein it was found that when employee Paul Fos-ter learned from Marquis on-the weekend of April20 that theRespondent had withdrawn recognition of Local 31 and thathenceforth the Company would operate as an open shop,Foster told Marquis that he would quit and would report thefollowing Monday to check in his tools. On the morning ofApril 22 Foster reported to the shop for that purpose and leftthe Respondent's employ.Employee Roger Sobolik was hospitalized during the weekof April 15 because of a diabetic condition. On the morningof April 22, a Monday, and while still in the hospital, Soboliktelephoned Marquis to inquire as to whether the Companyhad gone nonunion. When he found from Marquis that had,in fact, occurred, Sobolik asked that Marquis prepare hisvacation pay and promised that as soon as released from thehospital he would return the company tools which he still hadin his possession. Two days later, and upon his dischargefrom the hospital, he reported to the company shop andturned in his tools. Sobolik testified that he took this actionand quit when Marquis told him that the Respondent hadwithdrawn recognition from the Union and planned to `dobusiness as an open shop.Employee PaulW.Kilsbywas a longtime unionmember.14He was in the Respondent's employ fromNovember 1973 until February 20. During that time, asfound above, Marquis, on two occasions, told Kilsby that itlooked as if the Company would have to go nonunion. Thelast of these instances occurred early in February. Kilsbycredibly testified that during the latter 2 months that he waswith the Respondent, Marquis engaged in numerous viola-13Marquis' strategem was successful as to only one employee, LeonardMcKee. The latter, a witness for the Respondent, testified that during theweek in April, when Marquis talked with Peoples, Marquis told him that hemight have to go nonunion and that he would like to have McKee stay withhim. According to McKee, when he questioned Marquis as to whether hewould continue to pay theunion scaleof wages, Marquis promised that hewould. McKee testified that some time later, and after being off the job forseveral weeks, he returned to work for the Respondent and found that thefringe benefits for him then were better than those which he had while theRespondent was adhering to the standard agreement.14He credibly testified that he had been a member since about 1959. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of the standard agreement. Most of these involved in-stances when Marquis joined the men in working with tools,an open violation of the union contract. In the first part ofFebruary, as found earlier herein, Marquis questioned Kilsbyas to what he would do if the Company went to an open shoppolicy.Kilsby replied that if such a development arose hewould have to quit because he could not retain his unionbenefits if he worked in a nonunion shop. Kilsby testified thathe quit on February 20, because of Marquis' continuing viola-tions of the standard agreement which caused him to fear thathe "was going to get in bad with the Local.""The General Counsel contends that Foster, Sobolik, andKilsby were forced to quit because of Marquis' antiunionpolicies and that, as a result, their terminations were con-structive discharges and violative of the Act. Foster andSobolik, who quit when the Respondent withdrew recogni-tion of the Union and repudiated the standard agreement, areclearly in that category. The actions and conduct of the Re-spondent, in violation of the Respondent's obligations underSection 8(a)(5) and (1) of the Act, created a situation whichmade it impossible for them to continue in the Company'semploy and retain their union membership. Accordingly, itis now found that the Respondent was responsible for theirterminations and that, in so doing, the Respondent violatedSection 8(a)(3) of the Act.Kamminga & Roodvoets, Inc.,198NLRB 208, 209-211 (1972);Barwise Sheet Metal Co., Inc.,etat, 199 NLRB 372 (1972);Johnson Electric Company, Inc.,supra; Lifetime Shingle Company, supra; American Enter-prises, Inc.,191 NLRB 866, 868-869 (1971). It is also foundthatMarquis' course of conduct in the months prior to histotal repudiation of the standard agreement and the Respon-dent's withdrawal of recognition of Local 31 caused Kilsby,a union member of many years, to quit the Company's em-ploy because he feared that his continued employment withMarquis would jeopardize his standing with the Union.Consequently, by such conduct as to Kilsby the Respondentfurther violated Section 8(a)(3).2.Loving and DerrJohn B. Loving was hired as a temporary mechanic inmid-February and Donald E. Derr was hired as a probation-ary helper in January. On March 25, Marquis told them thatthey were no longer needed. For some while prior theretothey had been working together on the installation of anelevator at what was known as the "5959" jobsite. As foundearlier, on two different occasions, once in January and oncein February,Marquis questioned Derr as to whether hewould stay with the Company if it went nonunion and in eachinstance Derr's response was in the negative. On the after-noon of Friday, March 15, Loving and Derr left work at theend of their shift and after Marquis assured them that if heneeded them over the weekend he would telephone. Marquisnever did so. When they returned on the following Mondaymorning,however, they discovered that a substantial amountof work had been done in their absence. When Marquis ar-rived, they protested about not having been called in to per-form the work which had been performed on the job onSaturday and Sunday. They further told him that they would15The quotation is from Kilsby's credible, undenied testimony.do nothing further until the matter was straightened out, andthen left the scene to telephone Seibert, the Union's businessmanager.As the result of Seibert's intervention, Marquis paidboth Loving-and Derr thewagesthat they would have earnedover the weekend if he had called on them rather than doingthe work himself. Marquis testified that before handing eachone his check he questioned Loving and then Derr as towhether the individual felt that he was entitled to payment,and that both of them answered in the affirmative. Marquisthen-handed each a check for the work in question, albeitreluctantly.Marquis conceded that early the next week hetold Loving not to come back to work because he had nothingfor him to do. Loving, however, credibly testified that in thesame conversation, Marquis told him that employee LeonardMcKeewas goingto take over the job. Since Loving, themechanic, was displaced, there was then no further work forDerr, his helper. Neither Loving nor Derr received any otherwork after March 25.The General Counsel and the Charging Party contend thatthe Respondent's conduct in this regard constituted a con-structive discharge of Loving and Derr. This is denied by theRespondent, according to whom these employees quit ratherthan stay on the job and finish it on the morning of March25.Loving and Derr testified that on Monday morning, March25, they had been working a 12-hour night shift for thepreceding 7 or 8 days. According to Loving, after they hadbeen on the job over 12 hours and at the close of the shift earlyon themorningof March 25, he telephoned Marquis to in-form him as to what remained to be done. Loving testifiedthatMarquistold him at this time that he and Derr could gohome because employee McKee was coming in to take overthe job. According to Loving, Marquis told him to telephonethe next day as to further work and when he did so on March26, Marquis told him that there was nothing available for himor.Derr. Neither was ever recalled to work for the Respond-ent.Marquis testified that on the morning in question he wasdissatisfied with the work of Loving and Derr in that they hadnot completed the job to the point where the elevator couldbe used by the tenants of the building. According to Marquis,when Loving telephoned him at about 7 a.m. on March 25,the latter told him that the elevator would not operate, butthat he and Derr were tired and weregoinghome. Marquismadeno reference to the testimony of Loving to the effectthat during this conversation Marquis assured him that heand Derr could go home because employee McKee was thencoming on duty to take over the job. Nor did Marquis con-tradict Loving's testimony that when he telephoned Marquisthe following day, the latter told him that neither he, nor hishelper Derr, was needed any longer.Loving and Derr were credible in their testimony as to theevents which occurred on the last day of their employment.In view of the foregoing conclusions and the lack of anyspecific response by Marquis as to their testimony when hewas on the stand, it ismy conclusion that Marquis did notcriticize them on themorningin question nor ask them toremainon the job any longer that day since they already hadcompleted 12 hours on duty. Rather,it isapparent fromLoving's credible testimony that on that occasion Marquistold Loving that both Loving and Derr could go off duty at MARQUIS ELEVATOR COMPANY, INC.that time and that Leonard McKee would be responsible forgetting the elevator operational that morning. It is my furtherconclusion that Marquis' purported objection to -their work,voiced at the hearing, was an afterthought. Finally, in viewof (1) Marquis' expressed determination to go nonunion; (2)his having questioned Derr as to whether he would acceptwork under such an arrangement and the negative responseof the latter; (3) the incident on March 15 which culminatedin Business Manager Seibert requesting that Marquis payLoving and Derr for work they would have performed thatweekend if Marquis had adhered to the terms of the collec-tive-bargaining contract; (4) Marquis' bitterness toward Sei-bert as expressed at the hearing when he stated that he couldnot talk with the union official, because "our conversationsled almost to fist fights"; and (5) Marquis' course of conductwhich, as found above, resulted in the Respondent's repudia-tion of the contract and withdrawal of recognition for theUnion on April 20, it is my conclusion that Marquis' explana-tion as to why he did not recall Loving and Derr was a pretextand that the real reason was his antipathy for Local 31 andfor the employees having insisted during the preceding weekthat Marquis adhere to the terms of the collective-bargainingagreement. Accordingly, it is now found, in the light of theseconclusions, that Loving and Derr were constructively dis-charged on March 25 when Marquis did not recall them andthat by this action the Respondent violated Section 8(a)(3).3.MorrisonOn February 28, 1974, employee Ernest E. Morrison gavenotice to Marquis that he had secured another job and thathe would terminate his employment with the Respondentthat afternoon. Morrison had been a union member for manyyears. The General Counsel and the Charging Party contendthat because of Morrison's prior experience with the Union,where, as related earlier, subsequent to one lapse in fealty hewas fined $2,000, the employee was especially vulnerable toany pressures by the Employer which would bring on furtherconflicts with Local 31, and that, on the facts present here,Morrison's termination must be considered a constructivedischarge. As found above,Marquismade several approachestoMorrison to induce him to join the Respondent in operat-ing a nonunionshop. On the other hand, at the trial, whenthe General Counsel questioned Morrison as to the reasonshe gave the Employer for quitting, Morrison testified thatalthough the general job conditions were, in part, responsible,his primary reason forleaving wasthe fact that he had beenoffered a job by another employer on which he would earnmore money. On the basis of this testimony, it is my conclu-sion that the General Counsel has failed to prove by a pre-ponderance of the evidence that Morrison was forced to quitin a constructive discharge. Accordingly, this allegation ofthe complaint must be dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.4693.All elevator constructor mechanics and helpers em-ployed by the Respondent, excluding office clericals,guards,watchmen and supervisors within the meaning of the Act,constitute a unit appropriate for the purposes of collectivebargainingwithinthe meaningof Section 9(b) of the Act.4.At leastsinceon or about April 4, 1972, the Union hasbeen the collective-bargainingrepresentative of the em-ployees in the aforementioned appropriate unit, and by virtueof Section 9(a) of the Act has been, and is, the exclusiverepresentative of all employees in said unit for purposes ofcollectivebargainingwith respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.5.Commencing on or about April 4, 1972, and continuingto date, the Union requested and continues to request Re-spondent to bargain collectively with respect to rates of pay,wages,hours of employment, and other conditions of employ-mentas the exclusive collective-bargaining representative ofall the employees in the aforesaid appropriate unit.6.On or about April 4, 1972, andcontinuingto on or aboutApril 20, 1974, the Respondent recognized and bargainedcollectively with the Union as the exclusive collective-bar-gaining representative of the employees in the appropriateunit.7. Since January 1974, the Respondent has violated Section8(a)(5) and(1) of the Act by refusing to bargain collectivelywith the Union, by bargaining directly and individually withemployees in the unit, and, on April 20, 1974, by withdrawingrecognition from the Union and thereafter changing wagerates, employee benefits, and other terms and conditions ofemployment.8.By constructively discharging Paul W. Kilsby, DonaldE. Derr, John B. Loving, Paul Foster, and Roger J. Sobolik,the Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(3) and (1) of the Act.9.By requiring its employees to elect between foregoingtheir rights under the union contract or foregoing employ-ment with the Respondent, the Respondent coerced and re-strainedsaidemployees in the exercise of rights guaranteedthem by Section 7 of the Act, and thereby engaged in, and isengagingin,unfair labor practices proscribed by Section8(a)(1) of the Act.10.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within they meaning of Section2(6) and (7) of the Act.11.The Respondent did not constructively discharge Er-nest E. Morrison.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices it will be recommended that it cease and desisttherefrom and take certain affirmative action set forth below,designed and found necessary to effectuate the policies of theAct.The Respondent will be required to cease and desist fromfurther violations, to revoke its unilateral changes, and to giveretroactive effect to all the terms and conditions of the 1972to 1977 agreement from the date of the Respondent's rejec-tion of said agreement on April 20, 1974, and to make wholeits employees for any loss of wages or other benefits they may 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave suffered as a result of the Respondent's unlawful refusalto bargain. The Respondent will also be ordered to offerreinstatement to Kilsby, Derr, Loving, Foster, and Sobolikand to make them whole for wages and other benefits lost.The backpay herein recommended shall be computed in themanner set forth inF W. Woolworth Company,90 NLRB289 (1950), with interest at the rate of 6 percent per annum,as provided inIsis Plumbing & Heating Co.,138 NLRB 716(1962). It will also be recommended that Respondent be re-quired to preserve, and, upon request, make available to au-thorized agents of the Board, all records necessary or usefulin determining compliance with this Order, or in computingthe amount of backpay due.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended-ORDER 16Marquis Elevator Company, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Failing or refusing to give full effect to, and to complyfullywith the standard agreement between the NationalElevator Industry, Inc., and Local 31, executed on July 8,1972, and effective until July 8, 1977, according to its tenorand effect, with respect to the employees in the unit set forth'above.(b) Failing or refusing, on request, to bargain collectivelywith the aforesaid labor organization as the exclusive collec-tive-bargaining representative of the employees in the afore-said unit.(c)Unilaterally changing the wages and other terms andconditions of employment of the employees in the aforesaidunit without prior consultation with the aforesaid labor or-ganization as the exclusive collective-bargaining representa-tive of said employees.(d) Bargaining directly and individually with any employeein the aforesaid unit.(e) Coercing or restraining employees in the aforesaid unitby telling them that they could work for the Respondent onlyif they would agree to work under the terms and conditionsof employment unilaterally established by the Respondent,rather than under the terms and conditions established by theaforesaid contract, or by any other statement of similar pur-port.(f)Unlawfully terminating employees or otherwise unlaw-fully discriminating in regard to their wages and terms andconditions of employment.16 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order and all objections thereto shall bedeemed waived for all purposes.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their 'ownchoosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain fromany or all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Upon request recognize and bargain collectively withthe aforesaid labor organization as the exclusive collective-bargaining representative of the employees in the aforesaidappropriate unit, with respect to rates of pay, wages, hoursof work, and other terms and conditions of employment.(b) Restore and place in effect all terms and conditions ofemployment provided by the aforesaid contract of July 8,1972, which were unilaterally changed by the Respondent.(c)Make such pension, welfare, and educational paymentson behalf of those employees in the unit for whom suchcontributions were previously made and would have con-tinued to be made had the Respondent not ceased to complywith the aforesaid contract._(d) Offer Paul W. Kilsby, Donald E. Derr, John B. Loving,Paul Foster, and Roger J. Sobolik full and unconditionalreinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights andprivileges and make each of them whole for any loss of wagessuffered by reason of the Respondent's conduct, as providedin the section hereof entitled "The Remedy."(e) Preserve and, upon request, make available to author-ized agents of the Board, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(t) Post at its headquarters in Houston, Texas, copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Region23, after being duly signed by the Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 23, in writing,within 20 days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges violations of the Act not specifically found herein.17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "